UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1199


MATTHEW A. BARRETO,

                    Plaintiff - Appellant,

             v.

AFFLUENCE EDU; WELLS FARGO & COMPANY,

                      Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, Chief District Judge. (1:19-cv-02845-JKB)


Submitted: April 26, 2021                                         Decided: May 18, 2021


Before NIEMEYER and WYNN, Circuit Judges, and SHEDD, Senior Circuit Judge.


Remanded by unpublished per curiam opinion.


Matthew A. Barreto, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Matthew A. Barreto seeks to appeal the district court’s order dismissing his civil

complaint and the district court’s subsequent order denying his motion for reconsideration

and motion for extension of time to file a notice of appeal or to reopen the appeal period.

We previously remanded to the district court with instructions for the district court to

determine whether Barreto can satisfy the requirements of Fed. R. App. P. 4(a)(6). The

district court found, without affording the parties an opportunity to submit pleadings or

evidence, that Barreto failed to demonstrate that he did not receive notice of the court’s

order and that Defendants would suffer prejudice if the court reopened the appeal period.

Accordingly, the district court denied the motion to reopen the appeal period.

       Because Barreto’s filings suggest that he did not receive notice of the district court’s

dismissal order within at least the first month after it was entered on the district court’s

docket, we again remand for a determination as to whether Barreto is entitled to a reopening

of the appeal period. On remand, the district court shall afford the parties an opportunity

to submit additional information to assist it in determining whether Barreto is entitled to a

reopening of the appeal period. The record, as supplemented, will be returned to this court

for further consideration.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                REMANDED



                                              2